This is an appeal from a judgment of conviction in the District Court of the Third Judicial District in and for Ada County. By stipulation of the parties and the order of this court, the case of State v. Romich, 67 Idaho 229, 176 P.2d 204, and the case of State v. Leonard, were presented and heard upon the same briefs. The questions involved and presented are the same in each case. There is no question as to the sufficiency of the evidence. Both prosecutions were for the sale of intoxicating liquor in violation of Section 4-804, Boise City Code, 1936. Both cases were tried in the police court of the City of Boise where judgments of conviction were made and entered. From said judgments the cases were appealed to the District Court of the Third Judicial District of Idaho, in and for the County of Ada, where the defendants were again convicted, and from the judgments of conviction have appealed to this court.
Upon the authority of State v. Romich, 67 Idaho 229,176 P.2d 204, just decided, and a companion case, State v. Brunello,67 Idaho 242, 176 P.2d 212, the judgment in the instant case is reversed and remanded for new trial with directions to grant appellant a trial by jury, in accordance with the expressions and directions contained in State v. Romich, aforesaid.